Citation Nr: 1409355	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  08-15 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel




INTRODUCTION

The Veteran had active service from January 1988 to April 1988 and December 1990 to June 1991.  The appellant is the Veteran's surviving spouse.  

The matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The appellant initially requested a videoconference hearing before a member of the Board but later withdrew this request in a June 2008 signed statement.  

The matter was previously remanded by the Board for further adjudication in July 2012.  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals a February 2014 Appellate Brief.  The other documents in the virtual file are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDINGS OF FACT

1.  The immediate cause of the Veteran's death on November [redacted], 2006, was multisystem organ failure, due to (or as a consequence of) sepsis/acinobacter pneumonia, due to (or as a consequence of) acute respiratory distress syndrome (ARDS) and aspiration.  Other significant conditions included Hepatitis C, endocarditis, congestive heart failure (CHF), and end stage liver disease (ESLD (child's C)).

2.  At the time of his death, the Veteran was service-connected for posttraumatic stress disorder (PTSD).  

3.  The Veteran's service-connected PTSD did not cause, or substantially or materially contribute to, the cause of the Veteran's death.  


CONCLUSION OF LAW

The criteria for establishing service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide the appellant notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, VCAA notice must include (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

Here, the Board notes that the appellant was initially provided notice prior to the Hupp disposition.  However, the proper notice was provided to the appellant in a July 2012 letter from the RO.  In the July 2012 letter, the appellant was provided notice regarding what information and evidence is needed to substantiate her claim for DIC, as well as what information and evidence must be submitted by the appellant and what information and evidence will be obtained by VA.  The letter also listed the condition for which the Veteran was service-connected at the time of his death and explained that the appellant could submit evidence showing that the Veteran's previously service-connected disability had caused or contributed to his death.  The letter additionally notified the appellant that she could establish service connection by submitting evidence that sufficiently demonstrated that a condition not service connected during the Veteran's lifetime had caused or contributed to his death.  As such, the Board finds that the VA satisfied its duty to notify.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA also has a duty to assist the Veteran in the development of a claim.  Here, the Veteran's service treatment records, VA and private treatment records, a VA opinion, and lay statements have been associated with the claims folder.  Additionally, the Board notes that as part of the Board's 2012 remand instructions, the RO requested information about the Veteran's treatment records, particularly terminal records from the Hospital of the University of Pennsylvania in Philadelphia, Pennsylvania.  The RO also informed the appellant that she had a one year period to respond, although the VA could decide the claim within the one year period.  To this date, the appellant has not responded to the RO's request for more information.  The Board notes that the appellant has a duty to assist and cooperate with VA in developing evidence and the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see also Hayes v. Brown, 5 Vet. App. 60, 68 (1993).  

Additionally, the claims file was reviewed by a VA physician to determine whether the Veteran's death was related, in any fashion, to his military service.  The Board finds that the VA examiner's medical opinion was adequate because the physician conducted a comprehensive review of the claims file and provided a clear and rational explanation for the conclusions reached.  

The Board is also satisfied that there has been substantial compliance with the July 2012 remand directives, which included obtaining the aforementioned VA opinion regarding the cause of the Veteran's death, and, as discussed above, requesting more information from the appellant regarding private treatment records.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Legal Criteria

To establish service connection for the cause of death, the evidence must show that a disability incurred in, or aggravated by active service caused the Veteran's death.  38 U.S.C.A. § 1310 (West 2002). 

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or contributory cause of death.  A service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312 (2013). 
Background

The Veteran passed away on November [redacted], 2006.  The Veteran's death certificate indicates that the immediate cause of death was multisystem organ failure, due to (or as a consequence of) sepsis/acinobacter pneumonia, due to (or as a consequence of) acute respiratory distress syndrome (ARDS) and aspiration.  Other significant conditions included Hepatitis C, endocarditis, congestive heart failure (CHF), and end stage liver disease (ESLD (child's C)).  

The Board notes that at the time of the Veteran's death, his only service-connected disability was PTSD, rated as 70 percent disabling.  

VA treatment records show that the Veteran was repeatedly treated for mental health issues, including repeated suicide attempts and substance abuse problems.  

A September 1993 VA treatment record shows that the Veteran was diagnosed with heroin dependence, with a plan for detoxification and rehabilitation.  

A September 1994 VA treatment record shows that the Veteran's PTSD was first noted as secondary to childhood abuse according to a history provided by the Veteran.  The Veteran also reported a two year history of crack cocaine abuse.  

A November 1995 VA treatment record shows that the Veteran reported heroin and crack cocaine addiction on and off for the prior 16 years.  The Veteran also reported that he had a history of physical and mental abuse at the hands of his father and that he was sexually abused by his brother.  He also reported that he was once diagnosed with PTSD, which was not military related.  The Veteran also reported that he had been depressed most of his life with suicide attempts at age 11 and 16.  The examiner noted that the Veteran was preoccupied with having been sexually abused by his three brothers from age seven to 12 and having been cruelly treated by his step-father.

A September 2003 VA treatment record shows that the Veteran reported that he had been using heroin regularly since 1991 and using alcohol and cannabis since 1980.  Another September 2003 VA treatment record shows that the Veteran reported intravenous (IV) heroin use on and off since 1996.  

An August 2004 VA treatment record shows that the Veteran was diagnosed with PTSD and polysubstance abuse.  

A September 2004 VA treatment record shows that the Veteran experienced traumatic issues in war, with his primary family, and that he was separated from his wife and family.  The Veteran was noted as having a long history of cocaine and alcohol abuse.  It was also noted that the Veteran was self-medicating to block nightmares, temper, aggression, and nervous tension.  

Another September 2004 VA treatment record shows that the Veteran reported that he was comfortable sharing about his combat experiences but he was not comfortable sharing about his childhood abuse.  It was noted that the Veteran was able to identify unresolved feeling associated with his childhood trauma, such as, rage, guilt, shame, and grief.  However, the Veteran reported that he was unable to feel and release those feelings.  

The Veteran was afforded a VA examination in February 2005 in regards to his PTSD.  The Veteran reported several traumatic events in service, including combat, seeing dead bodies that included children, and witnessing a fellow service-man being blown up.  The examiner diagnosed chronic PTSD.  The Veteran reported symptoms of depression, anxiety, insomnia, nightmares, flashbacks, exaggerated startle response, hypervigilance, poor memory, poor concentration, survivor's guilt, and isolation.  He reported that he was bothered by the news, war movies, and the war in Iraq.  He also reported problems with gunfire, explosions, fireworks, the smell of sulfur and diesel fuel, beaches, sand, military convoys, and people in desert fatigues.  

A February 2006 VA treatment record shows that the Veteran reported stress related to his wife, children, and mother.  The Veteran also reported that he had serious liver disease but was unwilling to undergo treatment because he did "not want to do anything that was going to prolong" his life.  In terms of his PTSD, he complained of feelings of anxiety and disturbing dreams.  

Another February 2006 VA treatment record shows that the Veteran reported he had taken "drugs" all his life.  He reported that he had his first beer and joint at age 12 and that he started marijuana and methamphetamine at age 15.  He reported that he started using cocaine at age 19, first powder, and then he moved on to crack.  He also reported that he served in combat in Desert Storm for six months and later started heroin in 1991.  

Another February 2006 VA treatment record shows that the Veteran again reported stress related to his wife, children, and mother.  The examiner noted that the Veteran had a history of childhood abuse by family members and suicide attempts starting at age 11.  The examiner diagnosed depression associated with polysubstance drug abuse, medical illness, social stressors, and active opiate and cocaine dependence.  

A July 2006 VA treatment record shows that the Veteran reported he was severely depressed because his wife left him one year prior, and six months prior, she took his children and prevented him from seeing them.  The Veteran was diagnosed with depressive disorder, not otherwise specified (NOS), and opioid dependence.  The Veteran was also noted as having hemochromatosis, hepatitis C, and cirrhosis.  

A September 2006 private treatment record shows that the Veteran was diagnosed with hypoinflated lungs.  Another September 2006 private treatment record shows that the Veteran was diagnosed with endocarditis.  

A November 2006 private autopsy report shows that the Veteran was admitted to the hospital in November 2006 for surgical repair of the tricuspid valve and a left ventricle valve endocarditis with methicillin-resistant Staphylococcus aureus (MRSA), secondary to IV drug use; tricuspid valve abscess resulting in a left ventricle to right atrium fistula; Hepatitis C infection; liver cirrhosis; hemochromatosis; congestive heart failure; atrial flutter; myocardial infarction; arthritis; posttraumatic stress syndrome; depression; and personality disorder.  

Post-operatively, the Veteran was ventilator-dependent, coagulapathic requiring fresh frozen plasma (FFP) infusion, and dependent on multiple pressors to maintain blood pressure and inotropes.  Furthermore, the Veteran developed worsening respiratory failure with chest imaging suggestive of acute respiratory distress syndrome, renal dysfunction, hepatic failure, leukocytosis, anemia, and thrombocytopenia.  An endotracheal aspirate culture grew Acinetobacter baumannii and E. coli.  The Veteran remained critically ill with multisystem organ failure and dysfunction, including, non-oliguric acute renal failure, severe hypotension requiring increasing amounts of blood pressure support medication, hepatic dysfunction, and cardiac insufficiency.  He was also on maximum respiratory support.  The Veteran eventually passed away on November [redacted], 2006.  

The principal diagnoses were tricuspid valvular disease with left ventricle to right atrium fistula, thirteen days post tricuspid valve annulopasty and fistula repair; hemochromatosis with extensive iron deposition in the liver, heart, pancreas, and abdominal lymph nodes; chronic active hepatitis; and an additional finding of mild coronary artery atherosclerosis.  The examiner concluded that the Veteran had multiple underlying medical problems, including hemochromatosis, Hepatitis C infection, and congestive heart failure.  The examiner also concluded that the post-mortem examination revealed cirrhosis, pneumonia, and extensive iron deposition in multiple organs.  

In December 2012, the Veteran's claims file was reviewed by a VA physician in order to determine whether the Veteran's service-connected PTSD caused or substantially or materially contributed to the Veteran's death.  After an extensive review and recitation of the pertinent evidence in the claims file, the examiner stated that in terms of a relationship between a psychiatric illness and the Veteran's medical complications immediately leading to his death, namely endocarditis, cardiomyopathy, and liver failure, it appears that the psychiatric illness of IV abuse of heroin was most closely related.  The physician noted that a review of the record found no link made by the Veteran or any psychiatric professional between the Veteran's combat-related PTSD and his ongoing IV drug abuse.  The physician noted that there was an early mention of childhood trauma that the patient connected with the worsening of his depressive symptoms as well as his drug abuse, however, no connection was made between the IV drug abuse and the combat-related PTSD that was diagnosed at a later date.  

The physician concluded that the cause of the Veteran's death was not etiologically related to his period of active service.  The physician noted that there was no indication or comment made whatsoever in the record in the months and weeks immediately prior to the Veteran's death that the Veteran's health issues were in any way connected to his service in the military in 1990 and 1991.  

The physician also concluded that the Veteran's service-connected PTSD did not cause or contribute substantially to the Veteran's death.  He explained that as the most proximate cause of the Veteran's heart and respiratory failure was related to complications of cardiomyopathy, endocarditis, and liver failure, the closest psychiatric link to the worsening in origin of these medical conditions was the Veteran's IV drug abuse of heroin.  The examiner stated that there was only minimal evidence linking PTSD and a causal link to the Veteran's IV drug abuse, and what evidence did exist was indicated by the Veteran as related to his childhood trauma.  

Analysis 

The appellant contends that the Veteran's combat-related PTSD caused his drug use, which led to complications with his health, and eventually his death.  

The Board finds that the preponderance of the above evidence demonstrates that service connection for the cause of the Veteran's death is not warranted.  As stated, the Veteran passed away due to multisystem organ failure, due to (or as a consequence of) sepsis/acinobacter pneumonia, due to (or as a consequence of) acute respiratory distress syndrome (ARDS) and aspiration.  Other significant conditions included Hepatitis C, endocarditis, congestive heart failure (CHF), and end stage liver disease (ESLD (child's C)).  The Veteran was not service-connected for any of these conditions at the time of his death.  In fact, none of these conditions were noted in service or at separation, nor was any evidence submitted that showed any of these conditions were related to the Veteran's active service.  Furthermore, entitlement to service connection for Hepatitis C and a heart condition, including cardiomyopathy and endocarditis, were previously denied.  

The Board recognizes that the appellant believes that the Veteran's PTSD caused his drug abuse, which eventually led to his death.  However, the record fails to demonstrate that the appellant has the requisite training or expertise to offer a medical opinion as complex as determining the underlying psychiatric cause of the Veteran's IV drug abuse.  When considering whether lay evidence may be competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  As such, the Board assigns no probative weight to the appellant's assertion that the Veteran's combat-related PTSD led to the Veteran's IV drug abuse, which as stated, led to the Veteran's death.  

The Board, however, assigns great probative weight to the December 2012 VA opinion.  The VA examiner of record, who has extensive medical training and thoroughly reviewed the evidence of record, concluded that PTSD was not a cause or contributing factor in the Veteran's death.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.).  Additionally, in the absence of competent or probative medical evidence to the contrary, the Board finds that reliance on the VA medical opinion is warranted.  See Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

As stated, the VA physician concluded that the Veteran's death was not related to his active service or his service-connected PTSD.  The VA physician explained that while the Veteran's IV heroin use did contribute to the Veteran's death, there was only minimal evidence linking his combat-related PTSD and the Veteran's IV drug use.  The physician also concluded that what evidence did exist was indicated by the Veteran as related to his childhood trauma.  Additionally, the December 2012 VA physician's conclusion that the Veteran's IV drug use was not related to his combat related PTSD is consistent with the evidence of record.  The Board points to the VA treatment records in which the Veteran gave a history of long term substance abuse dating back to age 12.  

The Board also acknowledges that the Veteran reported self-medicating to block nightmares, temper, aggression, and nervous tension.  However, as pointed out by the December 2012 VA opinion and as evidenced by the record, neither the Veteran, nor any medical professional related this self-medication to the Veteran's combat-related PTSD.  Furthermore, the Board points to the February 2005 PTSD VA examination.  The Board finds it particularly persuasive that when provided the opportunity to describe his symptoms caused by his combat-related PTSD, the Veteran did not report his drug use or that his combat-related PTSD caused him to use drugs.  

In summary, while the Board is extremely sympathetic to the appellant's situation, the preponderance of the evidence of record demonstrates that service connection for the cause of the Veteran's death is not warranted.  Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The claim of entitlement to service connection for the cause of the Veteran's death must be denied.


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


